DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Hori et al [US 2020/0174100 A1] [Priority Data: 07/25/2017] in view of Cantin et al [US 2013/0314711 A1] does not teach or discloses “A combined radar and lighting unit comprising: a laser radar apparatus mounted to a vehicle and configured to: emit laser light toward an outside of the vehicle; and detect reflected light resulting from reflection of the emitted laser light by an object to accordingly perform at least measurement of a distance of the object; a lighting device mounted to the vehicle and configured to emit visible light toward the outside of the vehicle for illuminating surroundings of the vehicle; and a controller configured to: control the lighting device to cause the lighting device to alternately operate in a first emission mode to perform emission of the visible light, and in a second emission mode to stop emission of the visible light or reduce a quantity of the visible light; and control the laser radar apparatus to: interrupt the measurement of the distance while the lighting device is operating in the first emission mode; and execute the measurement of the distance while the lighting device is operating in the second emission mode.” (see page 5-7).
Examiner disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Hori discloses the first light sources 2171 are turned on while the first LiDAR sensor 2151 detects the external information of the vehicle 100. The first light source 2171 may be turned on when the first LiDAR sensor 2151 is activated or deactivated. The mode of lighting, that is, the mode of light emission of the first light guide member 2172, such as colors, constant light emission, blinking, increase or decrease of brightness, can be appropriately determined according to the operation mode of the first LiDAR sensor 2151. the second light sources 2181 are turned on while the second LiDAR sensor 2161 detects the external information of the vehicle 100. The second light source 2181 may be turned on when the second LiDAR sensor 2161 is activated or deactivated. The mode of lighting, that is, the mode of light emission of the second light guide member 2182, such as colors, constant light emission, blinking, and increase or decrease in brightness, can be appropriately determined according to the operation mode of the second LiDAR sensor 2161. (see paragraph [0349-350])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al [US 2020/0174100 A1] [Priority Data: 07/25/2017] in view of Cantin et al [US 2013/0314711 A1].
In regards to claim 1. Hori discloses a combined radar and lighting unit comprising: 
a lighting device (Fig. 18, 2171 and 2181) mounted to the vehicle (Fig. 2, 100) and configured to emit visible light toward the outside of the vehicle(Fig. 2, 100)  for illuminating surroundings of the vehicle (Fig. 2, 100); and a controller (Fig. 19, 2019) configured to: control the lighting device (Fig. 18, 2171 and 2181) to cause the lighting device (Fig. 18, 2171 and 2181) to alternately operate in a first emission mode to perform emission of the visible light (Paragraph [0349-0350]), and in a second emission mode to stop emission of the visible light or reduce a quantity of the visible light (Paragraph [0349-0350]); and control the laser radar (Fig. 18, 2151 and 2161) apparatus to: interrupt the measurement of the distance while the lighting device is operating in the first emission mode (Paragraph [0349-0350]); and execute the measurement of the distance while the lighting device is operating in the second emission mode (Paragraph [0349-0350]).
Hori does not specify a laser radar apparatus mounted to a vehicle and configured to: emit laser light toward an outside of the vehicle; and detect reflected light resulting from reflection of the emitted laser light by an object to accordingly perform at least measurement of a distance of the object;
Cantin discloses a laser radar apparatus (Fig. 2, 18, 20 and 22 & Paragraph [0030]) mounted to a vehicle (Paragraph [0007]) and configured to: emit laser light (Paragraph [0027-28]) toward an outside of the vehicle (Paragraph [0007]); and detect reflected light (Fig. 2, reflected light) resulting from reflection of the emitted laser light by an object (Fig. 2, 16) to accordingly perform at least measurement of a distance of the object (Paragraph [0010-11 & 0013]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Hori with a laser radar apparatus mounted to a vehicle and configured to: emit laser light toward an outside of the vehicle; and detect reflected light resulting from reflection of the emitted laser light by an object to accordingly perform at least measurement of a distance of the object for purpose of detecting an object using light comprises providing a light source having a function of illuminating an environment. The light source is driven to emit light in a predetermined mode, with light in the predetermined mode being emitted such that the light source maintains said function of illuminating an environment. A reflection/backscatter of the emitted light is received from an object as Cantin (Abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al [US 2020/0174100 A1] [Priority Data: 07/25/2017] in view of Cantin et al [US 2013/0314711 A1] and further in view of Kato et al [US 2021/0403015 A1] [Priority Data: 08/03/2017].
In regards to claim 5. Hori in view of Cantin discloses the combined radar and lighting unit according to claim 1, 
Hori in view of Cantin does not specify wherein: the controller is configured to adjust a first duration of the lighting device operating in the first emission mode and a second duration of the lighting device operating in the second emission mode to accordingly enable a driver's sight toward a direction in which the visible light is emitted from the lighting device to be ensured.
Kato discloses wherein: the controller (Fig. 35, 540a) is configured to adjust a first duration (Fig. time of lighting unit 542a) of the lighting device operating in the first emission mode (Fig. 35, Ton of lighting unit 542a) and a second duration (Fig. 35, time of lighting unit 542a) of the lighting device operating in the second emission mode (Fig. 35, Toff of lighting unit 542a) to accordingly enable a driver's (Paragraph [0002 & 0219 & 0235]) sight toward a direction in which the visible light is emitted from the lighting device (Fig. 33, 542a) to be ensured.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Hori in view of Cantin with the controller is configured to adjust a first duration of the lighting device operating in the first emission mode and a second duration of the lighting device operating in the second emission mode to accordingly enable a driver's sight toward a direction in which the visible light is emitted from the lighting device to be ensured for purpose of improving the recognition accuracy with which the surrounding environment of the vehicle is recognized can be use of the information on the detection accuracies of the sensors as disclosed by Kato (Paragraph [0394]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/              Primary Examiner, Art Unit 2844